NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                             In re the Marriage of:

                    SEAN FARRELL, Petitioner/Appellee,

                                        v.

                SAMANTHA MYERS, Respondent/Appellant.

                           No. 1 CA-CV 21-0500 FC
                                FILED 5-12-2022


           Appeal from the Superior Court in Maricopa County
                           No. FC2020-001307
                  The Honorable Gregory Como, Judge

                                  AFFIRMED


                                   COUNSEL


Alongi Law Firm PLLC, Phoenix
By Thomas P. Alongi
Counsel for Respondent/Appellant
                           FARRELL v. MYERS
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Brian Y. Furuya delivered the decision of the Court, in which
Presiding Judge David D. Weinzweig and Judge Jennifer M. Perkins joined.


F U R U Y A, Judge:

¶1             Samantha Myers (“Mother”) appeals the decree of dissolution
dissolving her marriage to Sean Farrell (“Father”). Mother challenges the
superior court’s orders concerning joint legal decision-making authority,
parenting time, and child support. Father did not file an answering brief. In
our discretion, and because the best interests of a minor child are
implicated, we decline to treat his failure to file an answering brief as a
confession of error. See Michaelson v. Garr, 234 Ariz. 532, 544, ¶ 4 n.3 (App.
2014) (citing Gonzales v. Gonzales, 134 Ariz. 437, 437 (App. 1982) (“Although
we may regard [the] failure to respond as a confession of reversible error,
we are not required to do so.”)). For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            Mother and Father divorced by decree in July 2021. They
share one minor child, H.F. (born in 2008). As part of the dissolution decree,
the court awarded the parties joint legal decision-making authority. Mother
contends the court abused its discretion because Father committed
significant domestic violence during a February 17, 2020 incident.

¶3            The police report documenting this incident recounts
Mother’s version of events. On February 17, 2020, the parties had a verbal
altercation at their residence concerning their pursuit of new romantic
relationships. At some point during the argument, Mother alleged Father
came out of a bedroom with a loaded handgun, which he cocked and
pointed at Mother. Mother then reported Father later walked out of the
kitchen with the handgun, placing it back in a safe. Thereafter, Mother told
Father she had to go to the grocery store and left the residence with H.F.
Police interviewed Father. He acknowledged the argument but denied
pointing a gun at Mother or physical violence. After investigation, police
ultimately closed the case as “unfounded.”

¶4           Based on this incident, Mother successfully petitioned for a
protective order against Father in the Peoria Municipal Court. The order


                                      2
                            FARRELL v. MYERS
                            Decision of the Court

initially prohibited Father from contacting Mother or H.F. except through
email, texting, or regular mail. Father later petitioned for dissolution of the
marriage in superior court and requested an evidentiary hearing be held in
that court to also review the protective order, which occurred in May 2020.
After the hearing, Judge Como deleted H.F. from the protective order’s
terms but otherwise upheld it and required the parties to communicate
through a single, monitored messaging application and only about matters
concerning H.F. In March 2021, Mother successfully renewed the protective
order before a different judge because Father had violated the
communication restriction by sending her a “happy birthday” message.

¶5           At the subsequent July 2021 dissolution trial before Judge
Como, Father testified that, as a truck driver, he customarily carried the
handgun for work. He explained that from the time he came home on
February 17, 2020, until he put the holstered handgun back in the safe that
day, the handgun remained in its holster on the kitchen counter.

¶6           The court ultimately found that although Father had
committed domestic violence against Mother on February 17, 2020, the
incident was not significant domestic violence as contemplated by statute.
See Ariz. Rev. Stat. (“A.R.S.”) § 25-403.03(A). The court then found Father
had rebutted the statutory presumption regarding joint legal decision-
making authority that arose from Father’s non-significant domestic
violence against Mother. See A.R.S. § 25-403.03(D), (E).

¶7             The parties reached an agreement on parenting time, entering
its terms on the record, and the superior court approved the agreement. See
Ariz. R. Fam. Law P. 69. The court “strongly encourage[d] Father to
participate in counseling with [H.F.].” For purposes of child support, the
court determined Father’s gross monthly income to be $3,922.40. Mother
timely appealed, and we have jurisdiction pursuant to A.R.S. §§ 12-
120.21(A)(1) and -2101(A)(1).

                               DISCUSSION

¶8             We review the court’s legal decision-making, parenting time,
and child support orders for an abuse of discretion. See DeLuna v. Petitto,
247 Ariz. 420, 423, ¶ 9 (App. 2019); Woyton v. Ward, 247 Ariz. 529, 534, ¶ 17
(App. 2019). A court abuses its discretion “when it commits legal error” or
“when the record is devoid of competent evidence to support the court’s
decision.” Woyton, 247 Ariz. at 531, ¶ 5 (citation and internal quotation
marks omitted). We will not disturb the court’s factual findings unless they
are clearly erroneous. Strait v. Strait, 223 Ariz. 500, 502, ¶ 6 (App. 2010). “A



                                       3
                            FARRELL v. MYERS
                            Decision of the Court

finding of fact is not clearly erroneous if substantial evidence supports it,
even if substantial conflicting evidence exists.” Kocher v. Dep’t of Revenue,
206 Ariz. 480, 482, ¶ 9 (App. 2003). We review the interpretation of statutes
de novo. Woyton, 247 Ariz. at 531, ¶ 5. We consider the evidence in a light
most favorable to sustaining the court’s rulings, Lehn v. Al-Thanayyan, 246
Ariz. 277, 283, ¶ 14 (App. 2019), given it was “in the best position to judge
the credibility of witnesses and resolve conflicting evidence,” Vincent v.
Nelson, 238 Ariz. 150, 155, ¶ 18 (App. 2015).

I.     Joint Legal Decision-Making Authority

¶9             Mother contends the court abused its discretion in awarding
joint legal decision-making authority because she offered evidence
illustrating Father committed significant domestic violence on February 17,
2020 pursuant to A.R.S. § 25-403.03(A).

¶10             When entering legal decision-making orders consistent with
the child’s best interests, the superior court must determine whether there
has been domestic violence or child abuse. A.R.S. § 25-403(A)(8). If the court
finds (1) “the existence of significant domestic violence pursuant to [A.R.S.]
§ 13-3601”or (2) “by a preponderance of the evidence that there has been a
significant history of domestic violence,” it cannot award joint legal decision-
making authority to the offending parent. A.R.S. § 25-403.03(A) (emphasis
added). The legislature did not define what constitutes “significant”
domestic violence pursuant to A.R.S. § 13-3601 or a “significant history” of
domestic violence. See A.R.S. §§ 25-401 (“Definitions”) and -403.03; DeLuna,
247 Ariz. at 424, ¶ 15 n.6.

¶11          In concluding the domestic violence was not significant, the
court here evaluated three factors: “(1) [t]he seriousness of the particular
incident of domestic violence, (2) the frequency or pervasiveness of the
domestic violence, [and] (3) [] the passage of time and its impact.” We have
regarded the court’s evaluation of these factors as reasonable, though not
required by A.R.S. § 25-403.03(A). DeLuna, 247 Ariz. at 424, ¶ 15 n.6. The
superior court ultimately has “discretion to weigh the evidence and
determine the degree of the domestic violence’s ‘significance’ for the
purpose of § 25-403.03(A).” Id. at ¶ 15.

¶12           Here, although Father engaged in domestic violence against
Mother on February 17, 2020, the court concluded his behavior did not
constitute significant domestic violence under A.R.S. § 25-403.03(A) in
determining Father’s eligibility for joint legal decision-making. Mother
argues this was error because the court had previously found the incident



                                       4
                            FARRELL v. MYERS
                            Decision of the Court

was significant in a temporary parenting time order. But temporary orders
are subject to reassessment. Indeed, a temporary order “[d]oes not
prejudice the rights of the parties or of any child that are to be adjudicated
at the subsequent hearings in the proceeding.” A.R.S. § 25-315(F)(1). And
temporary orders “[t]erminate[] when the final decree is entered . . . .”
A.R.S. § 25-315(F)(4). The court was not bound by its earlier description of
the incident.

¶13            Moreover, the court found Father had not committed any act
of domestic violence since the February 17, 2020 incident. Although Mother
succeeded in renewing the protective order in March 2021, the court noted
it was based on Father sending Mother a “happy birthday message.”
Mother asserts Father also violated the protective order by texting H.F. to
wish Mother a happy birthday and, later, veteran’s day. But the modified
protective order removed H.F. as a protected person and did not prohibit
messages to her. And though Mother testified Father verbally and
physically abused her during the parties’ marriage, she admitted she did
not contact police or seek medical care for any purported injuries by Father.
Given the court’s findings, it did not determine such testimony was
sufficiently credible to establish significant domestic violence. See Lehn, 246
Ariz. at 284, ¶ 20 (explaining we defer to the superior court’s credibility
determinations and the weight given to conflicting evidence). The record
contains sufficient evidence to support these findings, and we will not
disturb the court’s ultimate finding of non-significant domestic violence.

¶14           When a parent seeking sole or joint legal decision-making has
committed a non-significant act of domestic violence against the other
parent, the court must presume that awarding legal decision-making
authority to the offending parent is contrary to the child’s best interests.
A.R.S. § 25-403.03(A)–(B), (D). But the offending parent may rebut this
presumption. A.R.S. § 25-403.03(E)(1)–(6) (enumerating factors the court
must consider to determine if the offending party has rebutted the
presumption).

¶15            Mother argues the rebuttal factors all weigh against Father,
which is a request to reweigh the evidence on appeal. We decline her
invitation to invade the superior court’s role. See Lehn, 246 Ariz. at 284, ¶
20. The record reflects the court’s consideration of all the factors under
subsection (E). And the record contains evidence supporting its findings.
Thus, the court did not abuse its discretion in awarding Father joint legal
decision-making authority.




                                      5
                           FARRELL v. MYERS
                           Decision of the Court

II.    Parenting Time – Counseling

¶16           Mother argues Arizona law prohibits the court from
encouraging counseling between H.F., a purported victim, and Father, a
perpetrator of domestic violence. Section 25-403.03(G) explicitly forbids the
court from “order[ing] joint counseling between a victim and the
perpetrator of domestic violence.” Mother contends H.F. was a victim in the
February 17, 2020 incident, given H.F.’s “proximity” to the altercation and
its emotional aftermath.

¶17          As Mother concedes, the court here did not order, but rather
encouraged, joint counseling between H.F. and Father. But even assuming
Arizona law forbids a court from merely encouraging joint counseling, the
record supports the court’s finding that H.F. was not a victim of domestic
violence in the February 17, 2020 incident—a fatal flaw in Mother’s
argument.

¶18            Though Mother testified at the May 2020 protective order
hearing that H.F. was involved in the incident, police also interviewed H.F.
away from Mother following the incident. H.F. stated she stayed in her
bedroom as her parents argued, and while she attempted to come into the
kitchen while her parents were arguing, they told her to go back to her
room. H.F. denied seeing any physical interaction or touching between her
parents, but rather only argument concerning Mother’s new boyfriend.
Police noted H.F. “did not appear to be distressed.” Mother also admitted
at the hearing that H.F. did not witness the gun display by Father. And
while Mother initially obtained a protective order against Father based on
this incident covering both herself and H.F., the court later removed H.F. as
a protected person because Father never directly threatened H.F.

¶19           Substantial evidence supports the court’s finding that Mother,
not H.F., was the sole victim of Father’s domestic violence. Therefore, the
court did not abuse its discretion in encouraging joint counseling between
H.F. and Father.

III.   Child Support

¶20          Mother argues the court attributed Father, a professional
driver, an incorrect gross monthly income of $3,922.40 because Father
acknowledged at the dissolution trial that he earned a gross monthly
income of $5,000 in 2020 and testified that figured remained just about the
same in 2021. We will affirm the court’s findings regarding Father’s gross
monthly income if they are supported by sufficient evidence and not clearly
erroneous. See Pearson v. Pearson, 190 Ariz. 231, 234–35 (App. 1997).


                                     6
                           FARRELL v. MYERS
                           Decision of the Court

¶21            As Mother notes, the court apparently adopted the $3,922.40
figure as Father’s gross monthly income based on Mother’s calculation in
her pretrial statement. This was not an abuse of discretion. The court heard
Father’s testimony, purporting to earn a gross monthly income of $5,000 in
2020 and 2021. At the same time, Father’s financial affidavits reported a
gross monthly income of $3,000 for 2020 ($20.50/hour) and $2,422 for 2021
($21.50/hour). When asked why Father reported a lower monthly income
in 2021, despite earning more per week than in 2020, Father testified, “I
must have done my numbers wrong.” Moreover, Father’s pay stubs in
February and March 2020, as well as in May and June 2021, show Father
earning anywhere from approximately $1,700 to $5,200 in gross monthly
income. The court weighed all the evidence before it and ultimately
adopted a figure within this range.

                              CONCLUSION

¶22           For the foregoing reasons, we affirm. After considering the
financial resources of the parties and the reasonableness of Mother’s
positions on appeal, we decline Mother’s request for an award of her
reasonable attorneys’ fees on appeal pursuant to A.R.S. § 25-324(A). We
further decline Mother’s request for an award of her costs because she has
not prevailed in her appeal.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        7